

Share Purchase Agreement
 
This Share Purchase Agreement (this “Agreement”) is made and entered into on
February 12, 2009 in Beijing, the People’s Republic of China (the “PRC”), by and
among:


A.
Yinlong Industrial Co. Ltd., a company established and existing under the laws
of the PRC (“Seller”);

Address: No.143 of Ge Xin Street, Nan Gang District, Harbin, China, 150000
Legal Representative: Mr. Yu Chang


B.
Tailong Holding Company Limited, a company established and existing under the
laws of Hong Kong (“Buyer”); Address: Room 3F No.11 Building, Zhonghong
International Business Garden, Future Business Center, Chaoyang North Road,
Chaoyang District, Beijing, China 100024

Legal Representative: Mr. Yu Chang


C.
Pacific Dragon Fertilizer Co. Ltd., a company established and existing under the
laws of the PRC (the “Company”).

Address: No.20 Dalian Road, Pingfang Industrial Development Zone, Harbin, China,
150000
Legal Representative: Mr. Yu Chang


Seller, Buyer and the Company shall be referred to individually as a “Party” or
collectively as the “Parties”.


Witnesseth


Whereas, the Company is duly organized and existing under the laws of the PRC
with the status of a legal person, (Business License No. H01679), with its
registered address at No. 20 Dalian Road, Pingfang Industrial Development Zone,
Harbin, China 150000.  The business scope of the Company is the manufacture and
sale of organic liquid compound fertilizers and related agricultural products.


Whereas, Seller legally and beneficially holds 10% (ten percent) of the shares
of stock in the Company (the “Company Shares”); and
 
Whereas, the Seller desires to sell the Company Shares to Buyer and Buyer
desires to purchase the Company Shares from Seller;
 
Now, Therefore, in consideration of the premises and agreements set forth
herein, and intending to be legally bound, the Parties hereby agree as follows:

 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
Sale and Purchase of Equity.
 
1.1       Subject to the terms of this Agreement, Seller is legal and beneficial
owner of the Company Shares and shall transfer and sell said Company Shares to
the Buyer.  The Buyer shall acquire and purchase from the Seller the Company
Shares, together with all rights attaching to them free and clear of all liens
and all encumbrances.
 
1.2       Upon the completion of the registration proceeding and carrying out of
the necessary formalities contemplated pursuant to Section 2.1 and 2.2 below,
the Buyer shall pay to Seller $1,000,000.00 as consideration for the transfer
hereby contemplated.
 
1.3       Should it be deemed necessary, the Parties may negotiate for
additional terms and conditions in a supplemental agreement.
 
ARTICLE 2
Applications for Approval and Registration
 
2.1       In order to effectuate the sale of said Company Shares, the Parties
hereby agree that the existing articles of association of the Company shall be
amended to reflect the change effected by the sale of shares in the ownership of
the Company.  Promptly after the execution of this Agreement, the Parties shall
use all reasonable endeavors to execute appropriate documents to effectuate such
changes.
 
2.2       Seller will assist the Company in filing and obtaining the approval
for such transfer from the original approval authority of the Company and to
complete the registration process with the original registration authority with
the Buyer registered as the sole shareholder of the Company, and shall provide
any assistance whenever necessary in such transfer.
 
2.3       Following the date hereof, each Party agrees to cooperate fully with
the other Parties and to execute such further instruments, documents and
agreements and to give such further written assurances, as may be reasonably
requested by other Parties to better evidence and reflect the transactions
described herein and contemplated hereby and to carry into effect the intents
and purposes of this Agreement.
 
ARTICLE 3
Fees and Expenses
 
Each Party shall pay its own costs incurred in connection with the preparation
and negotiations of this Agreement, and shall pay all taxes payable by it in
respect of the execution of this Agreement.


ARTICLE 4
Confidentiality
 
4.1       Each Party shall maintain confidential the fact that the Parties have
executed this Agreement and the terms of this Agreement.
 
4.2       The obligations under this Article 4 shall survive the expiration or
early termination of this Agreement and shall remain in effect for a period of
one (1) year from the date of expiration or early termination.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 5
General Provisions
 
5.1       Unless the context requires otherwise, the following applies:  The
plural of any defined term will have a meaning correlative to such defined term,
and words denoting any gender will include all genders.  Where a word or phrase
is defined herein, each of its other grammatical forms will have a corresponding
meaning.  Expressions in the singular will include the plural and vice versa.
 
5.2       This Agreement is written in both English and Chinese.  Both versions
are hereby deemed equally authentic.
 
5.3       This Agreement will be governed and construed in accordance with the
laws of the PRC without regard to any conflicts of law principles.  Any and all
disputes, controversies and conflicts between the Parties hereto in connection
with this Agreement and the performance or non-performance of the obligations
set forth herein which cannot be resolved by good faith negotiation shall be
submitted to the people’s court located in the place of the Company.
 
5.4       Unless additional terms and conditions are deemed necessary and a
supplemental agreement is executed, this Agreement constitute the entire
understanding of the Parties with respect to the subject matter hereof.  If such
supplemental agreement were entered into, said agreement would solely supplement
and not supersede this Agreement.
 
5.5       Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed by each of the Parties.
 
(a)      No failure or delay by any Party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, nor will any single or partial exercise of any right, power or
privilege preclude any other or further exercise of such right, power or
privilege or the exercise of any other right power or privilege.
 
5.6       No Party may assign any of its rights or delegate any of its duties
under this Agreement without first obtaining the written consent of all other
Parties.  Subject to the foregoing, this Agreement will be binding upon and
inure to the benefit of the Parties and its respective successors and assigns,
and no other Person will have any right, benefit or obligation under this
Agreement.
 
5.7       In the event that any provision of this Agreement, including any
sentence, section or part hereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions will remain in force and effect to the extent that such provisions
can still reasonably be given effect in accordance with the intentions of the
Parties, and any invalid and unenforceable provisions will be deemed, without
further action on the part of Parties, modified, amended and limited solely to
the extent necessary to render the same valid and enforceable.

 
3

--------------------------------------------------------------------------------

 
 
5.8       Each Party acknowledges and agrees that the other Parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with its specific terms or otherwise are
breached.  Accordingly, each Party agrees that the other Parties will be
entitled to seek an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of competent
jurisdiction over the Parties and the matter, in addition to any other remedy to
which they may be entitled.
 
5.9       All notices or communications given under this Agreement by the
Parties will be in writing and may be sent by facsimile, overnight or delivery,
to the Parties at the following addresses:
 
To the Buyer:
Room 3F, No.11 Building, Zhonghong
International Business Garden, Future
Business Center, Chaoyang North Road,
Chaoyang District, Beijing, China 100024
   
To the Seller:
No 143 of Ge Xin Street,
Nan Gang District,
Harbin, China 150000
   
To the Company:
No.20 Dalian Road, Pingfang Industrial
Development Zone, Harbin, China 150000



Such notice or communication will be deemed to have been delivered on the date
of receipt by the recipient.  The above addresses and facsimile numbers may be
changed by the addressee by written notice to the other Parties.


5.10     This Agreement shall become effective upon approval by the original
approval authority and shall be submitted to the original registration authority
for the change of registration.
 
[Signatures Appear on the Following Pages]

 
4

--------------------------------------------------------------------------------

 


In Witness Thereof, the Parties have executed and signed this Agreement as of
the date first above written.


Seller:
Yinlong Industrial Co. Ltd.
       
By:
   
Name:
 
 
Title:
 



[Remainder of Page Intentionally Left Blank]
 
Signature Page of Seller
 
 

--------------------------------------------------------------------------------

 
 
In Witness Thereof, the Parties have executed and signed this Agreement as of
the date first above written.
 
Buyer:
Tailong Holding Company Limited
 
 
   
By:
   
Name:
   
Title:
 



[Remainder of Page Intentionally Left Blank]
 
Signature Page of Buyer
 
 

--------------------------------------------------------------------------------

 


In Witness Thereof, the Parties have executed and signed this Agreement as of
the date first above written.
 
Company:
Pacific Dragon Fertilizer Co. Ltd.
       
By:
   
Name:
   
Title:
 



[Remainder of Page Intentionally Left Blank]
 
Signature Page of the Company
 
 

--------------------------------------------------------------------------------

 